 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
         HYDRO-BLOK USA LLC, et al.,
 7                             Plaintiffs,
                v.
 8
         WEDI CORP.,
 9                                                       C15-671 TSZ
                               Defendant,

10               v.                                      MINUTE ORDER
         HYDROBLOK INTERNATIONAL
11       LTD.,
                               Counter-defendant.
12
         WEDI CORP.,
13
                               Plaintiff,
14              v.
15       BRIAN WRIGHT, et al.,
                               Defendants.
16
        The following Minute Order is made by direction of the Court, the Honorable
17 Thomas S. Zilly, United States District Judge:

18           (1)    The motion to seal filed by Brian Wright, Sound Product Sales L.L.C.,
     Hydro-Blok USA LLC, and Hydroblok International, Ltd. (collectively, “Wright”),
19   docket no. 162, is DENIED. Wright filed the motion as a placeholder so that wedi Corp.
     could articulate a basis for keeping the material at issue, namely one or more pages of the
20   transcript of the deposition of Bastian Lohmann, docket no. 165, under seal. wedi Corp.
     has filed nothing in support of the motion to seal, and having reviewed the filed pages of
21   deposition transcript, the Court concludes that no good cause or compelling reason exists
     for sealing them. The Clerk is DIRECTED to unseal the filed pages of the deposition
22   transcript, docket no. 165.

23

     MINUTE ORDER - 1
 1         (2)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record.
 2
           Dated this 18th day of October, 2018.
 3
                                                    William M. McCool
 4                                                  Clerk

 5                                                  s/Karen Dews
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
